SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

327
CA 15-00105
PRESENT: SMITH, J.P., CARNI, LINDLEY, CURRAN, AND TROUTMAN, JJ.


GENERATIONS CHILD CARE, INC.,
PLAINTIFF-RESPONDENT,

                      V                                           ORDER

LIVING WORD TEMPLE OF RESTORATION
AND WILLIAM R. TURNER, JR.,
DEFENDANTS-APPELLANTS.


KAMAN, BERLOVE, MARAFIOTI, JACOBSTEIN & GOLDMAN, LLP, ROCHESTER
(RICHARD GLENN CURTIS OF COUNSEL), FOR DEFENDANTS-APPELLANTS.

LECLAIR KORONA GIORDANO COLE LLP, ROCHESTER (JEREMY M. SHER OF
COUNSEL), FOR PLAINTIFF-RESPONDENT.


     Appeal from an order and judgment (one paper) of the Supreme
Court, Monroe County (Thomas A. Stander, J.), entered October 8, 2014.
The order and judgment determined the rights and obligations of the
parties pursuant to a certain lease agreement.

     It is hereby ORDERED that the order and judgment so appealed from
is unanimously affirmed without costs for reasons stated at Supreme
Court.




Entered:    April 29, 2016                      Frances E. Cafarell
                                                Clerk of the Court